PER CURIAM.
After conducting an independent review of the record, and considering the arguments of counsel, we conclude that the decision of the court of appeal does not require the exercise of our supervisory authority. Accordingly, our order of March 12, 2004 is recalled as improvidently granted.1
TRAYLOR, J., dissents and assigns reasons.

. As noted by the court of appeal, "if the prosecution is able to draft a bill of information which validly charges Walker with a crime, it may be possible to reinstitute prosecution [within the time limits set by La. C.Cr.P. art. 572(A)(2)].” State v. Walker, 37, 493, p. 8, n. 6 (La.App. 2nd Cir.8/20/03), 853 So.2d 746, 751.